Court of Appeals
                            Sixth Appellate District of Texas

                                      JUDGMENT


Anita Saint and Jonathan Saint, Appellant                Appeal from the 115th District Court of
                                                         Upshur County, Texas (Tr. Ct. No. 225-11).
No. 06-12-00091-CV           v.                          Opinion delivered by Chief Justice Morriss,
                                                         Justice Carter and Justice Moseley
Samuel B. Bledsoe and Dale Rose,                         participating.   Concurring Opinion by
Administrator of the Estate of Blake M.                  Justice Carter.
Bledsoe, Deceased, Appellee



          As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
          We further order that the appellants, Anita Saint and Jonathan Saint, pay all costs of this
appeal.

                                                         RENDERED OCTOBER 30, 2013
                                                         BY ORDER OF THE COURT
                                                         JOSH R. MORRISS, III
                                                         CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk